DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           CHRIS A. DEPAS,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                    Nos. 4D21-1757 and 4D21-1759

                               [March 10, 2022]

   Consolidation appeal from the Circuit Court for the Nineteenth Judicial
Circuit, St. Lucie County; Sherwood Bauer, Jr., Judge; L.T. Case Nos. 56-
2018-CF-001081A and 56-2018-CF-001427 A.

  Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant
Public Defender, West Palm Beach, for appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, LEVINE and FORST, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.